DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/01/2020 has been entered.

Response to Arguments
Applicant's amendment and arguments filed 12/01/2020 have been fully considered but they are not persuasive. Applicant has amended the claims to require the calculation of at least two ECG features and then classify a patient based on the at least two features. Nishimoto (JP2010 162069 (A), which was previously relied on for anticipating the claimed, discloses using an R-R- interval from an ECG reading to classify a patient as a pediatric patient or an adult patient. The Examiner notes in order to obtain an R-R interval reading, two separate R peaks (i.e. two separate ECG 
Additionally, the Examiner notes new rejections have been made with respect to Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications” to address using multiple, distinct features other than an R wave peak r R-R interval to classify a patient’s age from an ECG signal.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nishimoto (JP2010 162069 (A)).
Regarding Claims 1, 6, 11, 13, 16 and 18, Nishimoto discloses a system 10 and method for automatically detecting a patient’s age via features extracted from an electrocardiogram, the system 10 comprising a lead assembly having electrodes thereon (par. [0029]) that obtains ECG data and sends the data to system 10, wherein system 10 process the ECG data to obtain RR intervals, which is indicative of a patient heart rate (par. [0042-0044]). The RR intervals are then processed by filtering the heart electrical signal (par. [0050]) to obtain a signal indicative of respiratory variations in the ECG signal (par. [0048-0051]). This signal is simply a frequency filtered form of the ECG signal and thus is the claimed "at least one electrocardiogram feature from at least one electrocardiogram". Lastly, Nishimoto discloses the variation in RR intervals is indicative of age (par. [0052]) and the actual age of a patient can be exclusively quantified via the extracted respiration variations (par. [0055]), i.e. exclusively determined from electrical activity of the heart of the patient as represented by the .

Claims 1, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications”.
Regarding Claim 1, Wiggins discloses obtaining ECG data from an ECG monitoring device (Abstract; page 3) and feeding the ECG data to a Bayesian network. Wiggins discloses calculating twelve features from the ECG measurements, which are listed in Fig. 4 and include Energy, Power, Nonlinear Energy, Curvelength, Frequency, etc. (section 2.1. on page 3). Wiggins then discloses classifying the patient a s a pediatric patient or adult patient based on the calculation performed on the ECG features using the Bayesian network (section 7, pages 9 and 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 7, 10, 11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (2005/0267536) in view of Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications” .
Regarding Claims 1-3, 6, 7, 11, 13, 16, 18 and 20, Freeman discloses an automated external defibrillator 10 connected to electrode assembly 16 that is configured to distinguish between an adult and pediatric patient in order to adapt ECG processing and therapy provided by the AED 10 to the age of the patient (Abstract; par. [0059]). Freeman differs from the claimed invention in that Freeman relies upon a pressure sensor 158 and/or relative electrode locations to determine an approximate patient age (par. [0080]).
Wiggins discloses obtaining ECG data from an ECG monitoring device (Abstract; page 3) and feeding the ECG data to a Bayesian network. Wiggins discloses calculating twelve features from the ECG measurements, which are listed in Fig. 4 and include Energy, Power, Nonlinear Energy, Curvelength, Frequency, etc. (section 2.1. on page 3). Wiggins then discloses classifying the patient a s a pediatric patient or adult patient based on the calculation performed on the ECG features using the Bayesian network. This provides the benefit in increased accuracy in determining a patient age (section 7, pages 9 and 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Freeman reference to include an age detection scheme based on two or more ECG signal .

Claims 1-11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al. (2003/0195567) in view of Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications”.
Regarding Claims 1-3, 6, 7, 11, 13, 16, 18 and 20, Jayne discloses an automated external defibrillator 10 connected to electrode assembly 18 that is configured to distinguish between an adult and pediatric patient in order to adapt ECG processing and therapy provided by the AED 10 to the age of the patient (Abstract; par. [0043, 0058]). Jayne differs from the claimed invention in that Jayne relies upon a user input and/or height and weight measurements (par. [0030-0031]) while the present invention relies on ECG derived features.
Wiggins discloses obtaining ECG data from an ECG monitoring device (Abstract; page 3) and feeding the ECG data to a Bayesian network. Wiggins discloses calculating twelve features from the ECG measurements, which are listed in Fig. 4 and include Energy, Power, Nonlinear Energy, Curvelength, Frequency, etc. (section 2.1. on page 3). Wiggins then discloses classifying the patient a s a pediatric patient or adult patient based on the calculation performed on the ECG features using the Bayesian network. This provides the benefit in increased accuracy in determining a patient age (section 7, pages 9 and 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Jayne reference 
Regarding Claims 4, 5, 8 and 9, the Examiner notes the combination of Jayne and Nishimoto would provide a system that allows a user to input an estimated age (Jayne)  and then can double-check the accuracy of the input age via an automated ECG based algorithm (Nishimoto), thus providing the benefit of increasing classification accuracy. This will result in more effective therapy for the patient. Combining two known methods of estimating age and comparing them to one another simply provides the obvious benefit of ensuring a proper age designation.


Claims 12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto (JP2010 162069 (A)) in view of Forbes et al. (6,132,381). Nishimoto discloses estimating a respiratory component of an ECG signal but does not explicitly disclose using a regression technique. However, Forbes discloses using a regression analysis on an ECG signal in order to more accurately obtain a measure of respiratory variation on an ECG signal. While Forbes discloses a different use for the respiratory variation signal than that of Nishimoto, i.e. Forbes disclosing obtaining the respiratory component to ultimately filter it out of the ECG signal, the Examiner notes that the process of using regression to obtain a respiratory component signal is the only portion relied upon for this rejection. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nishimoto reference to include a regression analysis, as taught and .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLEN PORTER/Primary Examiner, Art Unit 3792